                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


    TERESA LATHEM, #1222387                           §
                                                      §
    VS.                                               §                 CIVIL ACTION NO. 4:17cv609
                                                      §
    DEWAYNE DOCKERY, ET AL.,                          §
        Defendants                                    §


                                         ORDER OF DISMISSAL

            This case was referred to United States Magistrate Judge Christine A. Nowak, who issued a

    Report and Recommendation concluding Plaintiff’s case should be dismissed without prejudice. The

    Report and Recommendation of the Magistrate Judge, which contains proposed findings of fact and

    recommendations for the disposition of such action, has been presented for consideration. No

    objections having been timely filed, the court concludes the findings and conclusions of the Magistrate

    Judge are correct, and adopts the same as the findings and conclusions of the court.
.
            It is therefore ORDERED Plaintiff’s complaint (Dkt. # 1) is DISMISSED with prejudice for

    failure to state a claim upon which relief can be granted.. All motions by either party not previously

    ruled on are hereby DENIED.

          SIGNED this 12th day of January, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
